Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last limitation in claim 1 recites “the power control circuit configured to set the operating voltage of the power signal at the next operating voltage”. However, it is unclear whether the next operating voltage is higher or lower. In addition, this limitation/functionality in not performed again because it was already performed as the first sub-step of step (c) – i.e. “(c) in response to determining the current power consumption is less than the power budget: cause the power circuit to generate the power signal at a next operating voltage higher than the current operating voltage”. 
Similarly, the last limitation in claim 19 recites “generating the power signal at the next operating voltage higher than the current operating voltage”. This limitation/functionality in not performed again because it was already performed as the first sub-step of step (c) – i.e. “(c) in response to determining the current power consumption is less than the power budget: causing a power circuit to generate the power signal at a next operating voltage higher than the current operating voltage”.
The next higher operating voltage is set first, followed by raising the clock frequency, accordingly, not the other way around (see paragraph 0038 in the specification).
Based on the above, the scope of claims 1 and 19 is unclear, thus, indefinite.
Claims 2-18 and 20-21, being dependent on claims 1 and 19, respectively, are rejected based on the same ground of rejection.
In addition, claim 13 recites “the power control circuit” comprising a voltage regulator. However, the specification defines the “power circuit” (FIG. 2, 222) being a voltage regulator circuit (specification, paragraph 0025). Accordingly, the scope of claim 13 is unclear, thus, indefinite.
For the purpose of examination, it is assumed that the claim recites “power circuit” instead.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naveh et al., US Patent Appl. Pub. No. 2004/0073821 in view of Carter et al., US Patent Appl. Pub. No. 2011/0178652, and further in view of Therien et al., US Patent Appl. Pub. No. 2002/0133729.
Regarding claim 1, Naveh discloses a processor-based system (FIG(s) 1-4), the processor-based system comprising:
a power circuit (FIG. 4, voltage regulator 70) configured to set an operating voltage of a power signal and distribute the power signal on a power output (paragraph 0021, lines 7-9);
a power rail coupled to the power output (inherently disclosed – FIG. 4, paragraph 0021, lines 7-9);
10a clock circuit configured (FIG. 4, PLL circuit 62B) to generate a clock signal at an operating frequency on a clock output (paragraph 0021, lines 11-15); and
a processing unit comprising at least one compute processor core (FIG. 4, processor core 62A) each coupled to the power rail and the clock output (FIG. 4), and each configured to execute program code at a rate based on the operating frequency of the clock 15signal (paragraph 0013, lines 5-7); and
a power control circuit configured (FIG. 4, control unit 62C) to:
(a) determine a current power consumption of the processor-based system based on the at least one compute processor core operating at a current operating frequency of the clock signal and 20a current operating voltage of the power signal (FIG. 1, paragraph 0013, lines 5-7, paragraph 0022, lines 1-10);
(b) determine if the current power consumption by the processor-based system is less for the processor-based system (paragraph 0013, lines 5-15, paragraph 0022, lines 1-10); and
(c) in response to determining the current power consumption is 25less (paragraph 0014, lines 1-4):
cause the power circuit to generate the power signal at a next operating voltage higher than the current operating voltage (FIG. 1, 16, paragraph 0016, lines 1-6, FIG. 2, 32, paragraph 0017, lines 4-11, FIG. 4, paragraph 0023, lines 1-5, paragraph 0024, lines 1-7, lines 10-12);
determine if the current operating voltage of the power signal is at or higher than the next operating voltage (FIG. 2, 36, paragraph 0018, lines 9-13); and
in response to determining the current operating voltage is at or higher than the than the next operating voltage:
cause the clock circuit to generate the clock signal at a next operating frequency higher than the current operating frequency (FIG. 1, 18, paragraph 0016, lines 6-10, paragraph 0024, lines 10-12); and
the power control circuit configured to set the operating voltage of the power signal at the next operating voltage (FIG. 1, 16, paragraph 0016, lines 1-6, FIG. 2, 32, paragraph 0017, lines 4-11, FIG. 4, paragraph 0023, lines 1-5, paragraph 0024, lines 1-7, lines 10-12).
Naveh does not specifically state the processor-based system receiving a power budget to govern its 5power consumption based on an overall power budget for a plurality of processor-based systems, setting the operating voltage of the power signal based on the power budget, generating the clock signal at the operating frequency on the clock output based on the power budget, and determining whether the current power consumption is less than the power budget.
Carter teaches an apparatus and method for dynamically adjusting the operating state in a data processing system based on system-level power cap (i.e. overall power budget; paragraphs 0002-0003, paragraph 0027, lines 1-5) for plurality of processor cores (FIG. 2, 208a-n), wherein an energy budget (based/derived from the system-level power cap) is received by the power capping mechanism (FIG. 2, 202), which increases or reduces (with corresponding adjustments to voltage/frequency settings), or leaves unchanged a new energy budget depending on whether the current power consumption is higher, lower or unchanged compared with the energy budget (FIG. 1, paragraph 0014, lines 4-15, paragraph 0027, lines 5-18, paragraph 0029, lines 1-5, lines 8-17, FIG. 2, paragraph 0030, lines 1-11, lines 14-21, paragraph 0032, paragraphs 0034-0037, paragraph 0039, FIG. 4, paragraphs 0056-0059). Thus, aggressively managing power to safely reduce safety margins without wasting power budget (paragraph 0004, paragraph 0014, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described apparatus and functionality, as suggested by Carter withy the system disclosed by Naveh in order to implement receiving a power budget to govern its 5power consumption based on an overall power budget for a plurality of processor-based systems, setting the operating voltage of the power signal based on the power budget, generating the clock signal at the operating frequency on the clock output based on the power budget, and determining whether the current power consumption is less than the power budget. One of ordinary skill in the art would be motivated to do so in order prevent wasting power budget.
Naveh and Carter do not specifically state the generated operating frequency higher than the current operating frequency and the generated operating voltage higher than the current operating voltage being a next operating frequency and next operating voltage, respectively.
Therien teaches automatic transitioning the processor performance levels (i.e. the specified operating frequency and its associated voltage) in a demand-based system (paragraph 0010, lines 1-4, FIG. 1, paragraph 0016) such that upon determining an adjusted performance level is required, the processor performance level is transitioned one performance level higher (i.e. the next higher performance level) or one performance level lower (i.e. the next lower performance level – FIG. 3, 320, 340, paragraph 0022, lines 5-9, paragraph 0023, lines 18-22). Thus, reducing the transition overhead, extending the battery life, while preserving the system responsiveness (paragraph 0010, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Therien with the system disclosed by Naveh and Carter in order to implement the generated operating frequency higher than the current operating frequency and the generated operating voltage higher than the current operating voltage being a next operating frequency and next operating voltage, respectively. One of ordinary skill in the art would be motivated to do so in order to reduce the transition overhead, extend the battery life, while preserving the system responsiveness.
Regarding claim 19, the combination of Naveh, Carter, and Therien discloses a method with all claim limitations, as addresses above for claim 1.
Regarding claims 2 and 20, Carter further teaches the system and method, further comprising:
determining if the current power consumption by the processor-based system is equal to the power budget for the processor-based system (paragraphs 0034 and 36, FIG. 4, 420, paragraph 0058, lines 1-11); and
in response to determining the current power consumption is equal to the power budget (FIG. 4, 420, paragraph 0058, lines 1-11, lines 15-17):
20not generating the power signal at a next operating voltage different from the current operating voltage (FIG. 4, 424, paragraph 0058, lines 17-19); and
not generating the clock signal at a next operating frequency different from the current operating frequency (FIG. 4, 424, paragraph 0058, lines 17-19).
Regarding claims 3 and 21, the combination of Naveh, Carter, and Therien, further teaches the system and method, further comprising repeating steps (a)-(c) (Carter, FIG. 4, 420, output of step 426 – entry into step 406, paragraph 0058, lines 1-11 and 19-23; Therien, output of step 330, 325, 305, paragraph 0023).
Regarding claim 4, Carter further teaches the system, wherein the power control circuit 5comprises a power control processor configured to execute program code to perform steps (a)-(c) (power capping mechanism of FIG(s) 2 and 4 implemented as computer program product instructions, executed on a processor (paragraphs 0049, 0052, and 0060).
Regarding claim 11, Naveh further teaches the system, wherein the clock circuit comprises a phase-locked loop (PLL) circuit (FIG. 4, PLL circuit 62B).
Regarding claim 12, Therien as combined with Naveh and Carter, further teaches the system, further comprising:
an operating frequency register (FIG. 1, 136);
the power control circuit is configured to cause the clock circuit to generate the clock signal at a next operating frequency higher than the current operating frequency by being configured to:
15write an operating frequency indicator representing the next operating frequency in the operating frequency register; and
communicate a frequency change request comprising the next operating frequency lower than the current operating frequency to the clock circuit; and
20the clock circuit is further configured to:
receive the frequency change request from the power control circuit; access the operating frequency indicator in the operating frequency register; and generate the clock signal on the clock output at the next operating 25frequency indicated by the accessed operating frequency indicator (paragraph 0016).
Regarding claim 13, Naveh further teaches the system, wherein the power circuit comprises a voltage regulator circuit (FIG. 4, voltage regulator 70).
Regarding claim 14, Naveh as combined with Carter and Therien, further discloses the system, wherein: 
the power control circuit is configured to cause the power circuit to generate the power signal at the next operating voltage, by being configured to:
409131-US-NP40communicate a voltage change request comprising the next operating voltage lower to the power circuit; and
the power circuit is further configured to:
receive the voltage change request from the power control circuit; and
5set the operating voltage of the power signal at the next operating voltage; and
communicate an operating voltage change confirmation to the power control circuit when the operating voltage of the power signal is at the next operating voltage (FIG. 1, 14, paragraph 0015, lines 1-7, FIG. 2, paragraph 0017, lines 4-14, paragraph 0018, lines 1-4, lines 8-13, FIG. 4, paragraph 0023, 11-14).
Regarding claim 15, Carter as combined with Naveh and Therien, further teaches the system, wherein the power circuit is configured to receive the power budget from another system separate from the processor-based system (Carter, FIG. 2, network adapter 112,  paragraph 0024, lines 6-8, paragraph 0049, paragraph 0050, lines 29-33, paragraph 0050, lines 16-25, paragraphs 0052 and 0062).
Claims 16-17 recite exemplary manufacturing design/layout for arranging the power rail, the clock circuit, the processing unit, the power control circuit, and the power circuit, which limitations are taught by Naveh in FIG. 4 and addressed above under claim 1. In addition, the specification merely repeats the claim language without any justification why such manufacturing design/layout was chosen.
Accordingly, claims 16-17 are not patentably distinct from the system taught by the combination of Naveh, Carter, and Therien, because their subject matter merely indicates an exemplary design choice and layout (see MPEP 2144.04).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naveh et al., US Patent Appl. Pub. No. 2004/0073821 in view of Carter et al., US Patent Appl. Pub. No. 2011/0178652, in view of Therien et al., US Patent Appl. Pub. No. 2002/0133729, and further in view of Bieswagner et al., US Patent Appl. Pub. No. 2010/0095137.
Regarding claim 5, Naveh, Carter, and Therien disclose the system, as per claim 1.
Naveh, Crater, and Therian do not specifically state memory comprising a voltage-frequency table comprising a plurality of voltage-frequency pair 10entries each comprising a voltage level entry configured to store an operating voltage level and a frequency level entry configured to store a corresponding operating frequency level for the operating voltage level.
Bieswagner teaches dynamic frequency and voltage scaling for processor via power management module by retrieving the respective frequency voltage pair from table stored in memory at run time (Abstract, paragraph 0006, FIG. 1, 168, 114, 112, paragraph 0018, FIG. 6, paragraphs 0047-0049). Thus, providing effective frequency and voltage scaling for the processor in consideration with the processor’s operating ranges or nominal operating points (paragraph 0005, lines 9-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Bieswagner with the system disclosed by Naveh, Crater, and Therian in order to implement memory comprising a voltage-frequency table comprising a plurality of voltage-frequency pair 10entries each comprising a voltage level entry configured to store an operating voltage level and a frequency level entry configured to store a corresponding operating frequency level for the operating voltage level. One of ordinary skill in the art would be motivated to do so in order to provide effective frequency and voltage scaling for the processor in consideration with the processor’s operating ranges or nominal operating points.
Regarding claim 6, the combination of Naveh, Carter, and Therien discloses all claim limitations, as per claim 1 above, and Bieswagner as combined with Naveh, Carter, and Therien, further teaches performing the steps in claim 6 by utilizing the voltage-frequency table addressed in claim 5.
Regarding claim 7, Bieswagner as combined with Naveh, Carter, and Therien, further teaches the system, as per claim 6, wherein the power control circuit further configured to change the operating voltage level in voltage level entry and the operating frequency level in the frequency level entry of a voltage-frequency pair entry 30among the plurality of voltage-frequency pair entries (FIG. 2, 218, 220, 222, 224,226, 102, 104, 106, FIG. 4, 218, 224, 102, 104, 106).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 11/327,552 in view of Naveh et al., US Patent Appl. Pub. No. 2004/0073821.
Claims 1 and 21 of U.S. Patent No. 11/327,552 disclose all claim limitations of claims 1 and 19 in the current Application except that claims 1 and 19 in the current Application are directed to functionality based on determination that the current power consumption is less than the power budget for the processor-based system (i.e. the alternative option compared to functionality based on the current power consumption being greater than the power budget, as claimed in claims 1 and 21 of U.S. Patent No. 11/327,552). However, Naveh addresses this, as detailed under the rejection of claims 1 and 19 above. The Naveh’s invention mitigates the performance penalties due to voltage changes, thus, improving performance.
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Naveh upon determining that the current power consumption is less than the power budget with claims 1 and 21 of U.S. Patent No. 11/327,552 in order to address this functionality. One of ordinary skill in the art would be motivated to do so in order to mitigate the performance penalties due to voltage changes, thus, improving performance.
Claims 2-18 and 20-21, being dependent on claims 1 and 19, respectively, are rejected based on the same ground of rejection.
Allowable Subject Matter
Claims 8-10 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186